 Case 1:19-cv-00608-JB-N Document 1 Filed 09/04/19 Page 1 of 10          PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                               DIVISION

KEVIN ANDERSON                                 )
and JAY JACKSON,                               )
                                               )
         Plaintiffs,                           )
                                               )
v.                                             )     CIVIL ACTION NO.:
                                               )
SANDERS ENGINEERING AND                        )        1:19-cv-00608
ANALYTICAL SERVICES, INC.,                     )
                                               )
         Defendant.                            )


                                    COMPLAINT

I.             INTRODUCTION

         1.    This is an action alleging brought pursuant to the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §201 et seq., to remedy violations of the wage provisions

of the FLSA by Defendant Sanders Engineering and Analytical Services, Inc., which

have deprived Plaintiffs of their lawful wages. Plaintiffs seek, inter alia, equitable

relief, lost wages and benefits, liquidated damages, and reasonable attorney fees and

costs.

II.      JURISDICTION

         2.    This Court has jurisdiction in accordance with 28 U.S.C. § 1331. Venue


                                           1
 Case 1:19-cv-00608-JB-N Document 1 Filed 09/04/19 Page 2 of 10         PageID #: 2




is proper pursuant to 28 U.S.C. § 1391.

III.   PARTIES

       3.    Plaintiff Kevin Anderson is an individual over the age of 19 years and

a resident of Baldwin County, Alabama. From May 12, 2014 until May 16, 2019,

Kevin Anderson worked as an Environmental Specialist for Defendant Sanders

Engineering and Analytic Services, Inc.

       4.    Plaintiff James Jackson is an individual over the age of 19 years and a

resident of Mobile County, Alabama. From January 2014 until approximately

February 6, 2019, James Jackson worked as an Environmental Specialist for

Defendant Sanders Engineering and Analytic Services, Inc.

       5.    Defendant Sanders Engineering and Analytical Services, Inc. (hereinafter

referred to as “SEAS”) is based in Semmes, Mobile County, Alabama. SEAS is an

“employer” as defined under the FLSA.

IV.    FACTUAL ALLEGATIONS

       6.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through

5 above with the same force and effect as if fully set out in specific detail herein

below.

       7.    SEAS is an environmental engineering firm specializing in air emissions

testing and permitting.

                                          2
 Case 1:19-cv-00608-JB-N Document 1 Filed 09/04/19 Page 3 of 10            PageID #: 3




      8.     SEAS serves clients primarily in the Southeast region of the United

States (Alabama, Florida, Georgia, Mississippi, and Louisiana).

      9.     SEAS management staff is located at an office in Semmes, Alabama and

includes an office manager, operations manager, business development manager, and

a senior environmental specialist.

      10.    All other SEAS employees (approximately 10-15) work in a position

with the job title of Environmental Specialist. The Environmental Specialists work

offsite, traveling to client locations, usually in teams of two to five.

      11.    The SEAS management staff communicates with clients, writes reports

based on test results, makes bids for work, and recommends actions to clients based

on test results. The management staff is also responsible for directing the work of the

teams of Environmental Specialists working at offsite client locations.

      12.    Plaintiffs Anderson and Jackson were employed with SEAS as

Environmental Specialists.

      13.    In their job as Environmental Specialists, Plaintiffs went out to client

locations and performed various air quality or emissions testing, as directed by the

project manager.

      14.    On a typical day, Plaintiffs would start by traveling to a location. Once

there, they would be responsible for setting up all the testing equipment. Testing

                                           3
 Case 1:19-cv-00608-JB-N Document 1 Filed 09/04/19 Page 4 of 10           PageID #: 4




equipment includes parts weighing up to 50 pounds that must be carried to various

points in a particular plant and hoisted manually up on to the location’s smoke stacks.

Plaintiffs would climb ladders and use ropes to put into place the chords, pumps, and

probes associated with the test equipment. This manual labor took approximately 1.5

to 2 hours to complete.

      15.    Together with the other Environmental Specialists on the team, Plaintiffs

would then run the tests as directed by their operations manager. Tests could take

from 4 to 12 hours. Running tests required Plaintiffs to either be up on a smoke stack

pushing and pulling a stainless steel probe or to be on the ground collecting the data

with a receiving box.

      16.    After the tests are completed, the Environmental Specialists must

dismantle all the equipment and load it back onto their trailer.

      17.    Plaintiffs were classified as Exempt Employees per the FLSA and were

paid a salary for all hours worked from Monday to Friday.

      18.    Despite classifying Plaintiffs as salaried and Exempt, SEAS paid

Plaintiffs at an overtime rate for any hours worked on Saturday or Sunday, regardless

of the number of hours worked Monday through Friday.

      19.    SEAS calculated Plaintiffs’ overtime rate from each Plaintiffs’ yearly

salary, based on a 40 hour work week.

                                           4
 Case 1:19-cv-00608-JB-N Document 1 Filed 09/04/19 Page 5 of 10           PageID #: 5




      20.    Plaintiffs regularly worked more than 40 hours during the Monday to

Friday time period.

      21.    SEAS knew how many hours Plaintiffs were working because SEAS

billed its clients based on the number of hours Plaintiffs worked.

      22.    In 2006, the Defendant was sued by two employees for violations of the

FLSA, Ryan Powell and John Wilson. v. Sanders Engineering Services, Inc. and

Analytical Services and Johnny W. Sanders, Case 1:06-cv-00472-CG-B (S.D. AL.)

Plaintiffs Powell and Wilson alleged that they had been denied overtime

compensation. [Doc. 1.] Upon information and belief, the Defendant had unlawfully

designated those plaintiffs exempt "engineers." The parties reached a settlement

which was approved by this Court. [Id. at Doc. 28] Upon information and belief, the

issues in the case at bar are substantially similar to those of the Powell case.

      V.     CAUSE OF ACTION

      23.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through

22 above with the same force and effect as if fully set out in specific detail herein

below.

      24.    For all times material to this action, Defendant has been an enterprise

engaged in commerce and is an “employer” subject to the requirements of the FLSA.

      25.    Plaintiffs are employees whose work for Defendant regularly involves

                                           5
 Case 1:19-cv-00608-JB-N Document 1 Filed 09/04/19 Page 6 of 10          PageID #: 6




them in interstate commerce because, inter alia, they regularly travel to other States

as part of their job.

       26.    The provisions set forth in sections 206 and 207 of the FLSA apply to

Defendant; the Plaintiffs have been covered by sections 206 and 207 of the FLSA

during their employment with Defendant.

       27.    Pursuant to 29 U.S.C. 206 and 207 of the FLSA, covered employers are

required to pay employees a minimum hourly wage and are required to pay 1.5 times

the regular rate of pay for all hours worked in excess of 40 per week.

       28.    This action is brought pursuant to the FLSA, 29 U.S.C. §201 et seq. for

equitable and injunctive relief and to remedy violations of the wage provisions of the

FLSA by SEAS which have deprived the Plaintiffs of their lawful wages.

       29.    For at least three years prior to filing this Complaint, SEAS has had a

uniform policy and practice of consistently requiring its employees classified as

Environmental Specialists to work over 40 hours per week for a salaried amount

without appropriate overtime compensation.

       30.    While employed with Defendant as "Environmental Specialists",

Plaintiffs spent the majority of their time performing manual labor, including, but not

limited to, carrying testing equipment, climbing in and around plants, using a nozzle

brush, collecting samples, setting up and dismantling testing equipment, driving a

                                          6
 Case 1:19-cv-00608-JB-N Document 1 Filed 09/04/19 Page 7 of 10           PageID #: 7




truck, and other typical non-exempt tasks.

      31.    Plaintiffs were paid a specified bi-weekly salary. Plaintiffs were not paid

overtime compensation for hours over 40 worked Monday through Friday despite the

fact that they worked well over the required 40 hours a week to entitle them to

overtime pay.

      32.    As Environmental Specialists, Plaintiffs did not manage or supervise any

employees. The vast majority of Plaintiffs' time was spent on routine, non-exempt

tasks that required a significant amount of physical, manual labor to complete.

      33.    Plaintiffs were supervised by the operations manager and management

staff at the Semmes office. The operations manager gave specific instructions to each

team of Environmental Specialists regarding what needed to be accomplished at each

location that day. If a customer asked an Environmental Specialist a question on site,

the Environmental Specialist was required to tell the customer to take his/her the

question to the SEAS management staff at the Semmes office.

      34.    On information and belief, each and every SEAS offsite team was

managed on the same basis.

      35.    Plaintiffs seek overtime compensation, an equal amount of liquidated

damages, attorney's fees and costs pursuant to 29 U.S.C. § 216(b). At all times since

2016, SEAS had a uniform corporate policy and practice requiring Plaintiff

                                           7
 Case 1:19-cv-00608-JB-N Document 1 Filed 09/04/19 Page 8 of 10          PageID #: 8




Environmental Specialists to work well over forty (40) hours in a workweek for a

salaried amount without appropriate overtime compensation.

      36.    The services performed by Plaintiffs were a necessary and integral part

of and directly essential to SEAS's business strategy.

      37.    SEAS has intentionally failed and/or refused to pay Plaintiffs according

to the provisions of the FLSA.

      38.    The systems, practices, and duties of the Plaintiffs have existed for at

least three years throughout SEAS’s businesses nationally.

      39.    For at least three years, SEAS has been aware of the requirements of the

FLSA and its corresponding regulations regarding overtime compensation. Despite

this knowledge, SEAS has failed to pay the Plaintiffs the mandatory lawful overtime

compensation as required by the FLSA.

      40.    SEAS has not made a good faith effort to comply with the FLSA.

      41.    As a result of Defendant’s violations of the FLSA, Plaintiffs have

suffered damages by failing to receive overtime compensation for all hours over 40

worked in the Monday through Friday time periods each week in accordance with

sections 206 and 207 of the FLSA.

      42.    In addition to the amount of unpaid wages and benefits owed to the

Plaintiffs, they are also entitled to recover an additional equal amount as liquidated

                                          8
 Case 1:19-cv-00608-JB-N Document 1 Filed 09/04/19 Page 9 of 10            PageID #: 9




damages pursuant to 29 U.S.C. 216(b) and prejudgment interest.

      43.    On information and belief, Defendant’s actions in failing to compensate

Plaintiffs in violation of the FLSA, were willful.

      44.    Plaintiffs are also entitled to an award of attorney’s fees pursuant to 29

U.S.C. 216(b).

      45.    Plaintiffs have no plain, adequate or complete remedy at law to redress

the wrongs alleged herein and this suit for lost overtime and wages, back-pay, and a

declaratory judgment is their only means of securing adequate relief.

      46.    Plaintiffs are now suffering, and will continue to suffer irreparable injury

from Defendant’s unlawful conduct as set forth herein unless enjoined by this Court.

VI.   PRAYER FOR RELIEF

      WHEREFORE, pursuant to the FLSA, Plaintiffs pray for the following relief:

      a. An order awarding damages to Plaintiffs in the amount of their respective

unpaid overtime compensation and benefits, plus an equal amount of liquidated

damages pursuant to 29 U.S.C. §216(b), and/or prejudgment interest;

      b. An order awarding reasonable attorneys’ fees, including the costs and

expenses of this action;

      c. Such other legal and equitable relief to which Plaintiffs might be entitled

including, but not limited to, declaratory and injunctive relief;

                                           9
   Case 1:19-cv-00608-JB-N Document 1 Filed 09/04/19 Page 10 of 10          PageID #: 10




  JURY DEMAND

  THE PLAINTIFFS DEMAND A TRIAL BY STRUCK JURY.



                                               Respectfully submitted,


                                               /s/Henry Brewster            .
                                               Henry Brewster (BREWH7737)
                                               HENRY BREWSTER, LLC
                                               205 N. Conception Street
                                               Mobile, AL 36603
                                               Phone: 251-338-0630
                                               Email: hbrewster@brewsterlaw.net

                                               /s/Rachel McGinley .
                                               Rachel McGinley (MCGIR1892)
                                               WIGGINS, CHILDS, PANTAZIS,
                                               FISHER & GOLDFARB, LLC
                                               301 - 19th Street N.
                                               Birmingham, AL 35203
                                               Phone: 205-254-0546
                                               Email: rmcginley@wigginschilds.com

The Defendant May Be Served At:

Sanders Engineering and Analytical Services, Inc.
C/O Agent Johnny Sanders
1469 Oak Vale Court
Mobile, AL 36609-2206




                                                    10
